DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         ANTHONY BROWN,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-3787

                         [November 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Edward H. Merrigan, Judge; L.T. Case No. 14-
015258CF10A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.